DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

             UNITED AUTOMOBILE INSURANCE COMPANY,
                           Appellant,

                                       v.

                  LAUDERHILL MEDICAL CENTER LLC,
                       a/a/o AMBER GRIFFIN,
                              Appellee.

                               No. 4D21-3336

                             [November 9, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Olga Gonzalez Levine, Judge; L.T. Case No. COWE-20-
022726.

    Michael J. Neimand, Miami, for appellant.

  John C. Daly, Christina M. Kalin, and Matthew C. Barber of Daly &
Barber, P.A., Plantation, for appellee.

LEVINE, J.

    Appellant, United Automobile Insurance Company, appeals the trial
court’s final order granting summary judgment in favor of appellee,
Lauderhill Medical, on Lauderhill’s claim for underpayment of PIP benefits.
Lauderhill provided “vibe therapy” 1 to the insured and billed United
Automobile under CPT code 97039, which is a non-specific code for
therapy. United Automobile reimbursed Lauderhill Medical according to
the lower-paid workers’ compensation fee schedule because CPT code
97039 did not have a set price under the Medicare fee schedule. The trial
court held that United Automobile’s reimbursement was in error because
it is the nature of the service that controls, not the billed CPT code. See
Allstate Fire & Cas. Ins. Co. v. Perez ex rel. Jeffrey Tedder, M.D., P.A., 111
So. 3d 960 (Fla. 2d DCA 2013). Because we have held that the plain

1 The expert witness affidavit defined vibe therapy as providing a massage using
a “power vibe machine.” He described the machine as “a patented sonic vibration
technology whole body vibration which uses vibration for maximum muscle
toning and lymph drainage.”
language of section 627.736(5), Florida Statutes (2019), mandates
payment under the workers’ compensation schedule only if the service is
not reimbursable under Medicare Part B, and vibe therapy is a
reimbursable service under Medicare Part B even though the CPT code has
no set price, we affirm the trial court’s order granting summary judgment
in favor of Lauderhill Medical. See United Auto. Ins. Co. v. Lauderhill Med.
Ctr., LLC, No. 21-2308 (Fla. 4th DCA Nov. 9, 2022).

   Affirmed.

CONNER and KUNTZ, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2